SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Security Agreement”), dated as of August 1, 2007,
is between PERMIAN LEGEND PETROLEUM LP, a Texas limited partnership, whose
address is 3327 W. Wadley Ave., Suite 3, #267, Midland, Texas 79707 (the
“Debtor”), and BASELINE CAPITAL, INC., a Texas corporation, whose address is 508
W. Wall Street, Suite 775, Midland, Texas 79701 (the “Secured Party”).

WITNESSETH:

WHEREAS, pursuant to that certain Loan Agreement dated of even date herewith
among Debtor, Permian Legend LLC, as Guarantor, and Secured Party, as Lender (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Loan Agreement”), Secured Party has agreed to make loans to
Debtor, upon the terms and subject to the conditions set forth therein, to be
evidenced by the Note issued by Debtor thereunder; and

WHEREAS, Secured Party has conditioned its obligations under the Loan Agreement
upon the execution and delivery by Debtor of this Security Agreement, and Debtor
has agreed to make and deliver this Security Agreement.

NOW, THEREFORE, (i) in compliance with the terms and conditions of the Loan
Agreement, (ii) for and in consideration of the premises and the agreements
herein contained, and (iii) for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Debtor and the
Secured Party agree as follows:

1. DEFINITIONS. Unless otherwise defined herein, terms which are defined in the

Loan Agreement and used herein are so used as so defined in the Loan Agreement,
and the following terms shall have the following meanings:

(a) “Accounts” has the meaning given to such term in Section 9.102(a)(2) of the
UCC, and also means and includes all trade accounts, accounts receivable, leases
receivable, book debts, notes, drafts, instruments, documents, acceptances and
other forms of obligations now owned or hereafter received or acquired by or
belonging or owing to the Debtor (including under any assumed or fictitious
name, trade names, styles or divisions thereof) whether arising out of goods
sold or leased by it or services rendered by it or from any other transaction,
whether or not the same involves the sale of goods or performance of services by
the Debtor (including, without limitation, any such obligation which would be
characterized as an account, general intangible or chattel paper under the UCC)
and all of the Debtor’s rights in, to and under all purchase orders now owned or
hereafter received or acquired by it for goods or services, and all of the
Debtor’s rights to any goods represented by any of the foregoing (including
returned or repossessed goods and unpaid seller’s rights) and all moneys due or
to become due to the Debtor under all contracts for the sale of goods and/or the
performance of services by it (whether or not yet earned by performance) or in
connection with any other transaction, now in existence or hereafter arising,
including, without limitation, the right to receive the proceeds of said

purchase orders and contracts, and all collateral security and guarantees of any
kind given by any Person with respect to any of the foregoing.

(b) “Contracts” means the contracts (including without limitation all licenses
and leases) between any Person and the Debtor, as the same may from time to time
be amended, supplemented or otherwise modified, including, without limitation,
(i) all rights of the Debtor to receive moneys due and to become due to it
thereunder or in connection therewith, (ii) all rights of the Debtor to damages
arising out of, or from, breach or default in respect thereof and (iii) all
rights of the Debtor to perform and to exercise all remedies thereunder.

(c) “Documents” has the meaning assigned in Section 9.102(a)(30) of the UCC.

(d) “Equipment” means all trailers, trucks, rolling stock and other vehicles
(which are not covered by a certificate of title law of any state), machinery
and equipment now owned or hereafter acquired by the Debtor, or in which the
Debtor now has or hereafter may acquire any right, title or interest and any and
all additions, substitutions and replacements thereof; wherever located,
together with all attachments, components, parts, equipment and accessories
installed therein or affixed thereto, including, but not limited to, all
equipment as defined in Section 9.102(a) (33) of the UCC.

(e) “General Intangibles” has the meaning assigned in Section 9.102(a)(42) of
the UCC.

(f) “Instrument” has the meaning assigned in Section 9.102(a)(47) of the UCC.

(g) “Intellectual Property” means all patents and applications for patents, all
copyrights, copyright registrations and copyright applications, copyrightable
works and all other corresponding rights, all trade names, logos, Internet
addresses and domain names, trademarks and service marks and related
registrations and applications, all inventions (whether patentable or not and
whether or not reduced to practice), know how, technology, technical data, trade
secrets, confidential business information, all computer software, and all
similar or related rights, interests and claims.

(h) “Inventory” means all inventory, wherever located, now owned or hereafter
acquired by the Debtor or in which the Debtor now has or hereafter may acquire
any right, title or interest, including, without limitation, all goods and other
personal property now or hereafter owned by the Debtor which are held for sale
or lease or are furnished or are to be furnished under a contract of service or
which constitute raw materials, work in process or materials used or consumed or
to be used or consumed in the business of the Debtor, or in the processing,
packaging or shipping of the same, and all finished goods, including, but not
limited to, all pipe and other tabulars and all inventory as defined in Section
9.102(a)(48) of the UCC.

(i) “Mortgaged Property” means the oil and gas properties and related assets
described in that certain Subordinated Deed of Trust, Mortgage, Security
Agreement, Assignment of Production and Financing Statement of even date
herewith and executed by Debtor in favor of Secured Party.

(j) “Obligation” means the unpaid principal of and interest on (including,
without limitation, interest accruing after the maturity of the Note and
interest on or after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Debtor, whether or not a claim for post- filing or postpetition interest is
allowed in such proceeding) the Note and all other present and future
indebtedness, obligations and liabilities of Borrower or the Debtor to the
Secured Party, and all renewals, enlargements, rearrangements and extensions
thereof, or any part thereof, now or hereafter owed to Secured Party by Borrower
or the Debtor arising from, by virtue of, or pursuant to any Loan Document, or
otherwise, together with all interest accruing thereon and all costs, expenses
and attorneys’ fees incurred in the enforcement or collection thereof, whether
such indebtedness, obligations and liabilities are direct, indirect, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several or
were, prior to acquisition thereof by Secured Party, owed to some other Person.

(k) “Person” means any natural person, corporation, company, limited or general
partnership, joint stock company, joint venture, association, limited liability
company, limited liability partnership, trust, bank, trust company, land trust,
business trust or other entity or organization.

(l) “Proceeds” means all “proceeds” as such term is defined in Section 9.102 (a)
(65) of the UCC and, in any event, shall mean and include, but not be limited
to, the following at any time whatsoever arising or receivable: (i) whatever is
received upon any collection, exchange, sale or other disposition of any of the
Collateral, and any property into which any of the Collateral is converted,
whether cash or non-cash proceeds, (ii) any and all proceeds of any insurance,
indemnity, warranty or guaranty payable to the Debtor from time to time with
respect to any of the Collateral, and (iii) any and all payments (in any form
whatsoever) made or due and payable to the Debtor from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any governmental body,
authority, bureau or agency (or any Person acting under color of governmental
authority).

(m) “UCC” means the Uniform Commercial Code as from time to time in effect in
the State of Texas.

(n) “Vehicles” means all trucks, tractors, trailers and rolling equipment and
other vehicles, wherever located, which are covered by a certificate of title
law of any state, and any and all additions, substitutions, and replacements
thereof, wherever located, together with all attachments, components, parts and
accessories installed therein or affixed thereto.

2. GRANT OF SECURITY INTEREST.

(a) As collateral security for the prompt and complete payment and performance
when due (whether at the stated maturity, by acceleration or otherwise) of the
Obligation, the Debtor hereby grants to the Secured Party a security interest
and lien in all personal property assets of Debtor, whether now owned or
hereafter acquired by the Debtor, including, without limitation, in all of
Debtor’s interest in all of the following property now owned or at any time
hereafter acquired by the Debtor or in which the Debtor now has or at any time
in the future may acquire any right, title or interest (collectively, the
“Collateral”):

(i) all Accounts;

     
(ii)
(iii)
(iv)
  all Contracts;
all Documents;
all Equipment;

(v) all General Intangibles;

     
(vi)
(vii)
(viii)
(ix)
  all Instruments;
all Intellectual Property;
all Inventory;
all Vehicles; and

(x) all Proceeds and all present and future increases, combinations,
reclassifications, improvements and products of, accessions, attachments, and
other additions to, and substitutes and replacements for all or any part of the
foregoing.

(b) Within thirty (30) days from the date of this Agreement, Debtor shall
provide to Secured Party an itemized list of the Collateral which specifies the
location of each such item.

3. DEBTOR’S REPRESENTATIONS AND WARRANTIES. The Debtor hereby represents and
warrants to Secured Party that:

(a) Title; No Other Liens. Except for the security interest and lien granted to
the Secured Party pursuant to this Security Agreement and the other Loan
Documents and the liens on the Mortgaged Property securing the Senior Debt, the
Debtor owns each item of the Collateral free and clear of any and all Liens or
claims of others. No security agreement, financing statement or other public
notice with respect to all or any part of the Collateral is on file or of record
in any public office, except such as may have been filed in favor of the Secured
Party, for the benefit of the Secured Party, pursuant to this Security Agreement
or any other Loan Document (or in favor of the Bank with respect to the
Mortgaged Property only). All Intellectual Property capable of registration has
been (or will be in accordance with the Loan Agreement) duly and properly
registered in the name of the Debtor and is valid and enforceable.

(b) Accounts. The amount represented by the Debtor to the Secured Party from
time to time as owing by each account debtor or by all account debtors in
respect of the Accounts will at such time be the correct amount actually owing
by such account debtor or debtors thereunder. The Debtor’s Accounts arose in the
ordinary course of the Debtor’s business from the performance of services that
the Debtor has fully and satisfactorily performed or from the sale or lease of
goods in which the Debtor had sole and complete ownership. No such Account is
subject to counterclaim or defense (other than discount for prompt payment as
shown on the invoices).

(c) Use and Protection of Collateral. The Collateral will be used for business
purposes only and certain of the Collateral is of a type normally used in more
than one state.

(d) Location of Collateral. The Collateral will remain in the Debtor’s
possession or control at all times (at the Debtor’s risk of loss) and will be
kept at the location specified in the notice required under Section 2(b), or
such other locations as the Debtor notifies Secured Party in writing, which
notice shall be delivered to Secured Party from time to time prior to the
Collateral being moved.

(e) Governmental Obligors. None of the obligors on any Accounts, and none of the
parties to any Contracts, is a Governmental Authority.

(f) Consents. No consent of any party (other than the Debtor) to any Contract or
any obligor in respect of any Account is required, or purports to be required,
in connection with the execution, delivery and performance of this Security
Agreement. Each Account and each Contract is in full force and effect and
constitutes a valid and legally enforceable obligation of the obligor in respect
thereof or parties thereto, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditor’s rights generally. No consent or authorization of,
filing with or other act by or in respect of any governmental authority is
required in connection with the execution, delivery, performance, validity or
enforceability of any of the Accounts or Contracts by any party thereto other
than those which have been duly obtained, made or performed, are in full force
and effect and do not subject the scope of any such Account or Contract to any
material adverse limitation, either specific or general in nature. Neither the
Debtor nor (to the best knowledge of the Debtor) any other party to any Account
or Contract is in default or is likely to become in default in the performance
or observance of any of the terms thereof. The Debtor has fully performed all
its obligations under each Contract. The right, title and interest of the Debtor
in, to and under each Account or Contract are not subject to any defense,
offset, counterclaim, or claim which would materially adversely affect the value
of such Account or Contract as Collateral, nor have any of the foregoing been
asserted or alleged against the Debtor as to any of the foregoing. Upon request
by Secured Party, the Debtor will deliver to the Secured Party a complete and
correct copy of each Contract, including all amendments, supplements and other
modifications thereto.

(g) Power and Authority; Authorization. The Debtor has the power and authority
and the legal right to execute and deliver, to perform its obligations under,
and to grant the security interests and liens on the Collateral pursuant to,
this Security Agreement and has taken all necessary corporate and other action
to authorize its execution, delivery and performance of, and grant of the
security interests and liens on the Collateral pursuant to, this Security
Agreement.

(h) Enforceability. This Security Agreement constitutes a legal, valid and
binding obligation of the Debtor enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally.

(i) No Conflict. The execution, delivery and performance of this Security
Agreement will not violate or constitute a default under (i) any provision of
any agreement to which Debtor is a party or by which any of its assets may be
bound or subject to, or (ii) organizational documents of the Debtor, and
(iii) will not result in the creation or imposition of any lien on any of the
properties or revenues of the Debtor except as contemplated hereby.

(j) No Consents, etc. No consent or authorization of, filing with, or other act
by or in respect of, any arbitrator or governmental authority and no consent of
any other Person (including, without limitation, any partner or affiliate of the
Debtor), is required in connection with the execution, delivery, performance,
validity or enforceability of this Security Agreement.

(k) No Litigation. No litigation, investigation or proceeding of or before any
arbitrator or governmental authority is pending or, to the knowledge of the
Debtor, threatened by or against the Debtor or against any of its properties or
revenues.

4. DEBTOR’S COVENANTS. The Debtor covenants and agrees with the Secured Party
that, from and after the date of this Security Agreement until the Obligation is
paid in full and any obligation of Secured Party to make Advances under the Loan
Agreement has terminated:

(a) Obligations. Debtor shall pay the Obligation in accordance with the terms
thereof and shall otherwise perform all covenants and agreements of Debtor
contained in the Loan Agreement, this Security Agreement and in all other Loan
Documents.

(b) Debtor Remains Liable under Accounts and Contracts. Anything herein to the
contrary notwithstanding, the Debtor shall remain liable under each of the
Accounts and Contracts to observe and perform all the conditions and obligations
to be observed and performed by it thereunder, all in accordance with the terms
of any agreements giving rise to each such Account or Contract in accordance
with and pursuant to the terms and provisions of each such Contract or agreement
giving rise to an Account.

(c) Costs. The Debtor shall pay Secured Party on demand every expense (including
reasonable attorneys’ fees and other legal expenses) incurred or paid by Secured
Party in exercising or protecting its interests, rights, and remedies under this
Security Agreement, plus interest at the highest lawful rate on each such amount
commencing on the date notice of such expenses is given to the Debtor by Secured
Party until paid by the Debtor.

(d) Further Documentation; Pledge of Instruments. At any time and from time to
time, upon the written request of the Secured Party, and at the sole expense of
the Debtor, the Debtor will promptly and duly execute and deliver such further
instruments and documents and take such further action as the Secured Party may
reasonably request for the purpose of obtaining or preserving the full benefits
of the Loan Agreement and this Security Agreement and of the rights and powers
therein and herein granted, including, without limitation, the filing of any
financing or continuation statements under the Uniform Commercial Code in effect
in any jurisdiction with respect to the security interests and liens created
hereby, the delivery to the Secured Party and appropriate regulatory authorities
of the titles to the Vehicles, the filing of evidence of Secured Party’s
security interests and liens on all Intellectual Property of Debtor in the
appropriate governmental offices, and the taking of all such other actions as
may be necessary to establish, preserve and protect Secured Party’s security
interests and liens in any of the Collateral. The Secured Party shall have the
right, without the consent or joinder of the Debtor, to execute and file with
any governmental authority such financing statements, financing statement
amendments and continuation statements as may, in the sole discretion of the
Secured Party, be necessary or advisable to maintain, perfect or otherwise
evidence the security interests and liens of the Secured Party in and to any of
the Collateral. In addition, and without limiting the foregoing, this Security
Agreement may be attached to and made a part of any financing statement filed by
the Secured Party. The Debtor also hereby authorizes the Secured Party to file
any such financing or continuation statement without the signature of the Debtor
to the extent permitted by applicable law. A carbon, photographic or other
reproduction of this Security Agreement shall be sufficient as a financing
statement for filing in any jurisdiction. If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
Instrument, such Instrument shall be immediately delivered to the Secured Party,
duly endorsed in a manner satisfactory to the Secured Party, to be held as
Collateral pursuant to this Security Agreement.

(e) Indemnification. The Debtor agrees to pay, and to save the Secured Party
harmless from, any and all liabilities, costs and expenses (including, without
limitation, legal fees and expenses) (i) with respect to, or resulting from, any
delay in paying, any and all excise, sales or other taxes which may be payable
or determined to be payable with respect to any of the Collateral, (ii) with
respect to, or resulting from, any delay in complying with any law applicable to
any of the Collateral, (iii) with respect to any claims against or losses of
Secured Party concerning any of the Collateral, or (iv) in connection with any
of the transactions contemplated by this Security Agreement. In any suit,
proceeding or action brought by the Secured Party under any Account or Contract
for any sum owing thereunder, or to enforce any provisions of any Account or
Contract, the Debtor will save, indemnify and keep the Secured Party harmless
from and against all expense, loss or damage suffered by reason of any defense,
setoff, counterclaim, recoupment or reduction or liability whatsoever of the
account debtor or obligor thereunder, arising out of a breach by the Debtor of
any obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to or in favor of such account debtor or obligor or
its successors from the Debtor.

(f) Maintenance of Records. The Debtor will keep and maintain at its own cost
and expense satisfactory and complete records of the Collateral, including,
without limitation, a record of all payments received and all credits granted
with respect to the Accounts and Contracts. The Debtor will mark its books and
records pertaining to the Collateral to evidence this Security Agreement and the
security interests granted hereby. For the further security of the Secured
Party, the Secured Party shall have a security interest in all of the Debtor’s
books and records pertaining to the Collateral, and the Debtor shall turn over
any such books and records to the Secured Party or to its representatives during
normal business hours at the request of the Secured Party. Upon request by the
Secured Party from time to time, the Debtor shall deliver to the Secured Party a
report of all Collateral then owned by the Debtor with a statement of the place
where the same may be located, which report shall be in form and detail
satisfactory to the Secured Party.

(g) Right of Inspection. The Secured Party shall at all times have full and free
access during normal business hours to all the books, correspondence and records
of the Debtor, and the Secured Party and its representatives may examine the
same, take extracts therefrom and make photocopies thereof, and the Debtor
agrees to render to the Secured Party, at the Debtor’s cost and expense, such
clerical and other assistance as may be reasonably requested with regard
thereto. The Secured Party and its representatives shall at all times also have
the right to enter into and upon any premises where any of the Collateral is
located for the purpose of inspecting the same, observing its use or otherwise
protecting its interests therein.

(h) Compliance with Laws, etc. The Debtor will comply in all material respects
with all laws, rules and regulations applicable to the Collateral or any part
thereof or to the operation of the Debtor’s businesses; provided, however, that
the Debtor may contest any such laws, rules or regulations in any reasonable
manner which shall not, in the sole opinion of the Secured Party, adversely
affect the Secured Party’s rights or the priority of its security interests and
liens on the Collateral.

(i) Compliance with Terms of Contracts, etc. The Debtor will perform and comply
in all material respects with all its obligations under the Contracts and all
its other contractual obligations relating to the Collateral.

(j) Payment of Taxes. The Debtor will pay promptly when due all taxes,
assessments and governmental charges or levies imposed upon the Collateral or in
respect of its income or profits therefrom, as well as all claims of any kind
(including, without limitation, claims for labor, materials and supplies)
against or with respect to the Collateral, except that no such charge need be
paid if (i) the validity thereof is being contested in good faith by appropriate
proceedings, (ii) such proceedings do not involve any material danger of the
sale, forfeiture or loss of any of the Collateral or any interest therein and
(iii) such charge is adequately reserved against on the Debtor’s books.

(k) Limitation of Liens on Collateral. The Debtor will not create, incur or
permit to exist, will defend the Collateral against, and will take such other
action as is necessary to remove, any lien or claim on or to the Collateral,
other than the security interests and liens created hereby and those on the
Mortgaged Property in favor of the Secured Party and the Bank, and will defend
the right, title and interest of the Secured Party in and to any of the
Collateral against the claims and demands of all Persons whomsoever.

(l) Limitations on Dispositions of Collateral. The Debtor will not sell,
transfer, lease or otherwise dispose of any of the Collateral, or attempt, offer
or contract to do so, without the prior consent of Secured Party.

(m) Limitations on Modifications, Waivers, Extensions of Contracts and
Agreements Giving Rise to Accounts. The Debtor will not (i) amend, modify,
terminate or waive any provision of any Contract or any agreement giving rise to
an Account in any manner which could reasonably be expected to materially and
adversely affect the value of such Contract or Account as Collateral, (ii) fail
to exercise promptly and diligently each and every material right which it may
have under each Contract and each agreement giving rise to an Account (other
than any right of termination) or (iii) fail to deliver to the Secured Party a
copy of each material demand, notice or document received by it relating in any
way to any Contract or any agreement giving rise to an Account.

(n) Limitations on Discounts, Compromises, Extensions of Accounts. Other than in
the ordinary course of business as generally conducted by the Debtor over a
period of time, the Debtor will not grant any extension of the time of payment
of any of the Accounts, compromise, compound or settle the same for less than
the full amount thereof, release, wholly or partially, any Person liable for the
payment thereof, or allow any credit or discount whatsoever thereon.

(o) Maintenance of Collateral. The Debtor will maintain each Vehicle and each
item of Equipment and Inventory in good operating condition, ordinary wear and
tear and immaterial impairments of value and damage by the elements excepted,
and will provide all maintenance, service and repairs necessary for such
purpose.

(p) Maintenance of Insurance. The Debtor will maintain, with financially sound
and reputable companies, insurance policies (i) insuring the Equipment, Vehicles
and Inventory against loss by fire, explosion, theft and such other casualties
as may be reasonably satisfactory to the Secured Party and (ii) insuring the
Debtor and the Secured Party against liability for personal injury and property
damage relating to such Equipment, Vehicles and Inventory and Debtor’s business,
such policies to be in such form and amounts and having such coverage as may be
reasonably satisfactory to the Secured Party, with losses payable to the Secured
Party as its interests may appear. All such insurance shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least thirty (30) days after receipt by the
Secured Party of written notice thereof, (ii) name the Secured Party as insured
party, and (iii) be reasonably satisfactory in all other respects to the Secured
Party. The Debtor shall deliver to the Secured Party a report of a reputable
insurance broker or agent with respect to such insurance at such times as may be
specified by the Secured Party in its discretion and such supplemental reports
with respect thereto as the Secured Party may from time to time reasonably
request.

(q) Further Identification of Collateral. The Debtor will furnish to the Secured
Party from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Secured Party may reasonably request, all in reasonable
detail.

(r) Notices. The Debtor will advise the Secured Party promptly, in reasonable
detail, at its address set forth in the Loan Agreement, (i) of any security
interest or lien (other than security interests and liens created hereby) on, or
claim asserted against, any of the Collateral and (ii) of the occurrence of any
other event which could reasonably be expected to have a material adverse effect
on the aggregate value of the Collateral or on the security interests and liens
created hereunder.

(s) Changes in Locations, Name, etc. The Debtor will not (i) change the location
of its chief executive office/chief place of business from that specified in
Section 3, or (ii) change its name, identity or organizational structure to such
an extent that any financing statement filed by the Secured Party in connection
with this Security Agreement would become misleading.

5. PERFORMANCE BY SECURED PARTY OF DEBTOR’S AGREEMENTS. If the Debtor fails to
perform or comply with any of the agreements contained herein and the Secured
Party, as provided for by the terms of this Security Agreement, shall itself
perform or comply, or otherwise cause performance or compliance, with such
agreement, the expenses of the Secured Party incurred in connection with such
performance or compliance, together with interest thereon at the highest lawful
rate, shall be payable by the Debtor to the Secured Party on demand and shall
constitute part of the Obligation secured hereby.

6. SECURED PARTY’S APPOINTMENT AS ATTORNEY-IN-FACT.

(a) Attorney-in-Fact. Debtor hereby irrevocably constitutes and appoints the
Secured Party and any officer or agent thereof, with full power of substitution,
as its true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of the Debtor and in the name of the Debtor or
in its own name, from time to time in the Secured Party’s discretion, for the
purpose of carrying out the terms of this Security Agreement, to take any and
all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this Security
Agreement, and, without limiting the generality of the foregoing, the Debtor
hereby gives the Secured Party the power and right, on behalf of the Debtor,
without notice to or assent by the Debtor, to do the following:

(i) in the case of any Account, at any time when the authority of the Debtor to
collect the Accounts has been curtailed or terminated pursuant to the first
sentence of Section 8(c) hereof, or in the case of any other Collateral, at any
time when any Event of Default shall have occurred and is continuing, in the
name of the Debtor or its own name, or otherwise, to take possession of and
indorse and collect any checks, drafts, notes, acceptances or other instruments
for the payment of moneys due under, or with respect to, any Collateral and to
file any claim or to take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Secured Party for the purpose of
collecting any and all such moneys due or with respect to such Collateral
whenever payable;

(ii) to pay or discharge taxes and liens levied or placed on or threatened
against the Collateral, to effect any repairs or any insurance called for by the
terms of this Security Agreement and to pay all or any part of the premiums
therefor and the costs thereof;

(iii) to maintain or protect the Intellectual Property (without any obligation
to do so), and to transfer and register the transfer of any Intellectual
Property upon the occurrence of an Event of Default; and

(iv) upon the occurrence and during the continuance of any Event of Default,
(a) to direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Secured Party or as the Secured Party shall direct; (b) to ask for or
demand, collect, receive payment of and receipt for, any and all moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral; (c) to sign and indorse any invoices, freight or express
bills, bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (d) to commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any thereof and to enforce any other right in respect
of any Collateral; (e) to defend any suit, action or proceeding brought against
the Debtor with respect to any Collateral; (f) to settle, compromise or adjust
any suit, action or proceeding described in the preceding clause and, in
connection therewith, to give such discharges or releases as the Secured Party
may deem appropriate; and (g) generally, to sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Secured Party were the absolute owner thereof for
all purposes, and to do, at the Secured Party’s option and the Debtor’s expense,
at any time, or from time to time, all acts and things which the Secured Party
deems necessary to protect, preserve or realize upon the Collateral and the
security interest and liens of the Secured Party thereon and to effect the
intent of this Security Agreement, all as fully and effectively as the Debtor
might do,

The Debtor hereby ratifies all that said attorneys shall lawfully do or cause to
be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

(b) Other Powers. The Debtor also authorizes the Secured Party, at any time and
from time to time, to execute, in connection with the sale provided for in
Sections 6(a) and 8(d), any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral.

7. PROCEEDS. In addition to the rights of the Secured Party specified in
Section 8 with respect to payments of Accounts, it is agreed that if an Event of
Default shall occur and be continuing (i) all Proceeds received by the Debtor
consisting of cash, checks and other near-cash items shall be held by the
Debtor, in trust for the Secured Party, segregated from other funds of the
Debtor, and shall, forthwith upon receipt by the Debtor, be turned over to the
Secured Party in the exact form received by the Debtor (duly indorsed by the
Debtor to the Secured Party), and (ii) any and all such Proceeds received by the
Secured Party (whether from the Debtor or otherwise) may, in the sole discretion
of the Secured Party, be held by the Secured Party for the Secured Party as
collateral security for, and/or then or at any time thereafter may be applied by
the Secured Party against, the Obligation (whether matured or unmatured), such
application to be in such order as the Secured Party shall elect. Any balance of
such Proceeds remaining after the Obligation shall have been paid in full shall
be paid over to the Debtor or to whomsoever may be lawfully entitled to receive
the same.

8. SECURED PARTY’S RIGHTS, REMEDIES AND POWERS.

(a) Analysis of Accounts. The Secured Party shall have the right to make test
verifications of the Accounts in any manner and through any medium that it
reasonably considers advisable, and the Debtor shall furnish all such assistance
and information as the Secured Party may require in connection therewith. At any
time and from time to time, upon the Secured Party’s request and at the expense
of the Debtor, the Debtor shall cause independent public accountants or others
satisfactory to the Secured Party to furnish to the Secured Party reports
showing reconciliations, aging and test verifications of, and trial balances
for, the Accounts.

(b) Notice to Account Debtors and Contracting Parties. At any time after an
Event of Default occurs and is continuing, upon the request of the Secured Party
at any time, the Debtor shall notify account debtors of the Accounts and parties
to the Contracts that the Accounts and the Contracts have been assigned to the
Secured Party and that payments in respect thereof shall be made directly to the
Secured Party. The Secured Party may in its own name or in the name of others
communicate with account debtors on the Accounts and parties to the Contracts to
verify with them to its satisfaction the existence, amount and terms of any
Accounts or Contracts.

(c) Collections on Accounts and Contracts. The Secured Party hereby authorizes
the Debtor to collect the Accounts and Contracts, subject to the Secured Party’s
direction and control, and the Secured Party may curtail or terminate said
authority at any time. If required by the Secured Party at any time, any
payments of Accounts and Contracts, when collected by the Debtor, shall be
forthwith (and, in any event, within two Business Days) deposited by the Debtor
in the exact form received, duly indorsed by the Debtor to the Secured Party if
required, in a special collateral account maintained by the Secured Party,
subject to withdrawal by the Secured Party for the account of the Secured Party
only, as provided in this Security Agreement, and, until so turned over, shall
be held by the Debtor in trust for the Secured Party, segregated from other
funds of the Debtor. All Proceeds while held by the Secured Party (or by the
Debtor in trust for the Secured Party) shall continue to be collateral security
for all of the Obligation and shall not constitute payment thereof until applied
as provided in this Security Agreement. At such intervals as may be agreed upon
by the Debtor and the Secured Party, or, if an Event of Default shall have
occurred and be continuing, at any time at the Secured Party’s election, the
Secured Party shall apply all or any part of the funds on deposit in said
special collateral account on account of the Obligation in such order as the
Secured Party may elect, and any part of such funds which the Secured Party
elects not so to apply and deems not required as collateral security for the
Obligation shall be paid over from time to time by the Secured Party to the
Debtor or to whomsoever may be lawfully entitled to receive the same. At the
Secured Party’s request, the Debtor shall deliver to the Secured Party all
original and other documents evidencing, and relating to, the agreements and
transactions which gave rise to the Accounts and Contracts, including, without
limitation, all original orders, invoices and shipping receipts.

(d) Remedies; Acceleration of Maturity of Obligations; Repossession and Sale of
Collateral. At any time after an Event of Default occurs and is continuing,
Secured Party may declare every Obligation to be immediately due and payable and
may exercise, in addition to all other rights and remedies granted to it in this
Security Agreement, the Loan Agreement and in any of the other Loan Documents
securing, evidencing or relating to the Obligation, all rights and remedies of a
secured party under the UCC. Without limiting the generality of the foregoing,
the Secured Party, without demand of performance or other demand, presentment,
protest, advertisement or notice of any kind (except any notice required by law
referred to below) to or upon the Debtor or any other person (all and each of
which demands, defenses, advertisements and notices are hereby waived), may in
such circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any party thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Secured Party or elsewhere upon such terms and conditions
as Secured Party may deem advisable and at such prices as Secured Party may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk. The Secured Party shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part-of the Collateral so sold, free of any right
or equity of redemption in the Debtor, which right or equity is hereby waived or
released. The Debtor further agrees, at the Secured Party’s request, to assemble
the Collateral and make it available to the Secured Party at places which the
Secured Party shall reasonably select, whether at the Debtor’s premises or
elsewhere. The Secured Party shall apply the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale, after
deducting all reasonable costs and expenses of every kind incurred therein or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Secured Party hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligation, in such order as the Secured
Party may elect, and only after such application and after the payment by the
Secured Party of any other amount required by any provision of law, need the
Secured Party account for the surplus, if any, to the Debtor. To the extent
permitted by applicable law, the Debtor waives all claims, damages and demands
it may acquire against the Secured Party arising out of the exercise by it of
any rights hereunder. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least ten (10) days before such sale or other disposition.
The Debtor shall remain liable for any deficiency if the proceeds of any sale or
other disposition of the Collateral are insufficient to pay the Obligation and
the fees and disbursements of any attorneys employed by the Secured Party to
collect such deficiency.

(e) Right of Setoff. In addition to the security interest and lien herein
described, Debtor expressly recognizes and grants Secured Party upon the
occurrence of an Event of Default the right of setoff with respect to any money,
checks, certificates of deposit or instruments deposited with Secured Party,
whether in general or special deposits, which right may be exercised
concurrently with or separately from any and all other rights of Secured Party
against Debtor.

9. LIMITATIONS ON SECURED PARTY’S DUTIES AND OBLIGATIONS.

(a) Limitations on Secured Party’s Obligations Under Accounts and Contracts. The
Secured Party shall not have any obligation or liability under any Account (or
any agreement giving rise thereto) or Contract by reason of or arising out of
this Security Agreement or the receipt by the Secured Party of any payment
relating to such Account or Contract pursuant hereto, nor shall the Secured
Party be obligated in any manner to perform any of the obligations of the Debtor
thereof under or pursuant to any Account (or any agreement giving rise thereto)
or under or pursuant to any Contract, to make any payment, to make any inquiry
as to the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party under any Account (or any agreement
giving rise thereto) or under any Contract, to present or file any claim, to
take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to it or to which it may be entitled at any
time or times.

(b) Limitation on Duties Regarding Preservation of Collateral. The Secured
Party’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9.207 of the UCC
or otherwise, shall be to deal with it in the same manner as the Secured Party
deals with similar property for its own account. Neither the Secured Party nor
any of its directors, officers, employees or agents shall be liable for failure
to demand, collect or realize upon all or any part of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of the Debtor or otherwise. Without limiting
the generality of the foregoing, the Secured Party shall not have any obligation
to take any action with respect to the maintenance, protection, enforcement or
validity of any of the Collateral.

(c) No Duty on the Part of Secured Party. The powers conferred on the Secured
Party under this Security Agreement are solely to protect the interests of the
Secured Party in the Collateral and shall not impose any duty upon the Secured
Party to exercise any such powers. The Secured Party shall be accountable only
for amounts that it actually receives as a result of the exercise of such
powers, and neither it nor any of its officers, directors, employees or agents
shall be responsible to the Debtor or its officers, directors, employees,
partners or agents for any act or failure to act hereunder, except for its own
gross negligence or willful misconduct.

10. GENERAL PROVISIONS.

(a) Powers Coupled with an Interest. All authorizations and agencies herein
contained with respect to the Collateral are irrevocable and powers coupled with
an interest.

(b) Severability. Any provision of this Security Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

(c) Additional Definitions. The term “Debtor” as used in this Security Agreement
is to be construed as singular or plural to correspond with the number of
persons executing this instrument as Debtor. The pronouns used in this
instrument are in the masculine gender but shall be construed as feminine or
neuter as occasion may require. “Secured Party” and “Debtor” as used in this
instrument include the heirs, executors or administrators, successors,
representatives, receivers, trustees, custodians, and assigns of those parties.

(d) Captions. The section and paragraph headings appearing in this instrument
were inserted for convenience only and are not to be given any substantive
meaning or significance in construing this Security Agreement.

(e) Waivers and Amendments; Successors and Assigns. None of the terms or
provision of this Security Agreement may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the Debtor and the
Secured Party, provided that any provision of this Security Agreement may be
waived by the Secured Party in a written letter or agreement executed by the
Secured Party or by telex or facsimile transmission from the Secured Party. This
Security Agreement shall be binding upon the permitted successors and assigns of
the Debtor and shall inure to the benefit of the Secured Party and its
successors and assigns.

(f) No Waiver; Cumulative Remedies. The Secured Party shall not by any act
(except by a written instrument pursuant to Section 10(e) hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Event of Default or in any breach of any
of the terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Secured Party
would otherwise have on any future occasion. The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any rights or remedies provided by law.

(g) GOVERNING LAW. THE LAW GOVERNING THIS SECURED TRANSACTION SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF TEXAS.

(h) Renewal, Extension or Rearrangement. All provisions of this Security
Agreement and of any other Loan Document shall apply with equal force and effect
to each and all promissory notes hereafter executed which in whole or in part
represent a renewal, extension for any period, increase or rearrangement of any
part of the Obligation originally represented by the Note or any part of such
other Obligation.

(i) Assignment. Secured Party may from time to time assign this Security
Agreement, Secured Party’s rights under this Security Agreement, or all or any
of the Obligation. In any such case, the assignee will be entitled to all
rights, privileges, and remedies granted in this Security Agreement to Secured
Party, and Debtor will not assert against the assignee any claims or defenses
Debtor may have against Secured Party (except those granted in this Security
Agreement).

(j) Notices. Notices hereunder may be given and be effective as set forth in the
Loan Agreement.

(k) Counterpart Execution. This Security Agreement may be executed in any number
of counterparts with the same effect as if all of the parties had signed the
same document. All counterparts shall be construed together and shall constitute
one agreement. Faxed signatures shall be treated as and deemed original
signatures and s be binding for all purposes.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1

      EXECUTED as of the date first above written.

DEBTOR:
  PERMIAN LEGEND PETROLEUM LP

By: Permian Legend LLC, its general partner

By: /s/ Ronnie L. Steinocher



    Ronnie L. Steinocher, Manager

 
By: /s/ Lisa P. Hamilton
 
Lisa P. Hamilton, Manager
SECURED PARTY: BASELINE CAPITAL, INC.
By: /s/Karl J. Reiter
 
Karl J. Reiter , President

2